Citation Nr: 0630645	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gout.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a skin rash in the groin, ankles and leg areas, as 
secondary to diabetes.

4.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for vision problems, as secondary to diabetes.

5.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a stress fracture of left heel.

6.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a stress fracture of the right heel.

7.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1968 through 
April 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The above listed issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




REMAND

The PTSD and Gout Claims:

In March 2006, the veteran submitted additional evidence in 
support of his claim, and waived RO consideration of the 
evidence.  The newly submitted evidence included a medical 
opinion from the veteran's VA psychiatrist, and an 
Explanation of Determination form from the Social Security 
Administration regarding the veteran's application for social 
security disability benefits.  The Explanation of 
Determination form notes that the veteran underwent a 
physical examination in relation to his application for 
disability benefits which included an evaluation of his PTSD, 
gout, back pain, arthritis, high blood pressure, and head 
trauma in October 2005.  Furthermore, in April 2006, after 
waiving RO review, the veteran submitted a report from his 
private psychologist, dated February 2006.  This report also 
noted that the veteran receives social security disability 
benefits and that the veteran was referred for intensive 
inpatient treatment at the VAMC in Salisbury, NC.  

The veteran's social security administration records, 
including a copy of the October 2005 physical examination, 
are not included in the claims file.  There is no indication 
in the record that the RO made any attempt to request such 
records.  The Board notes that copies of such records should 
be requested.  See 38 C.F.R. § 3.159(c)(1) (2005).  
Additionally, records from the veteran's recent inpatient 
psychiatric treatment for the Salisbury VAMC should be 
obtain.

The New and Material Evidence Claims:

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty to assist notice, which must be 
provided to a veteran who is petitioning to reopen a claim, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court held that the VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In addition, the Court held that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a claim for 
service connection may be affected by the evidence that was 
of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The notice letter was provided to the veteran in March 2006, 
and informed the veteran that he must submit new and material 
evidence in order for the RO to reconsider the following 
issues; skin rash of the ankles and groin, stress fractures 
of the left and right heels, bilateral flat feet (arch 
impairment), and vision problems.  However, the notice which 
was provided in this case does not meet the requirements 
discussed above.  In particular, the letter did not specify 
the bases on which the prior claims for service connection 
were denied and the type of evidence necessary to fulfill 
that basis for the denial.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of the veteran's Social 
Security Administration decision, as well 
as the medical evidence relied upon in 
that decision.  This evidence should 
include the October 2005 medical report.  
If the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

2.	Obtain a copy of the recent inpatient 
treatment reports from the Salisbury, NC 
VAMC

3.	The AMC should send a revised duty to 
assist notice informing the veteran of 
the information and evidence necessary to 
establish service connection for a 
disability, the information and evidence 
necessary to establish new and material 
evidence, and the information and 
evidence that would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  Specifically, the letter must 
inform the veteran of the bases on which 
his service connection claims for skin 
rash, vision problems, left and right 
stress fractures of the heels, and 
bilateral flat feet were previously 
denied.  The letter should also include 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, and what evidence will be 
retrieved by VA, as well as notice that 
the veteran should provide any evidence 
in his possession that pertains to the 
claim.  See Quartiuccio v. Principi, 16 
Vet. App. 183 (2002); 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

4.	The AMC should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

5.	After the foregoing, the AMC should 
readjudicate the veteran's claim(s) and 
if the determination is adverse to the 
veteran, both him and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



